DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARUGMENTS
Applicant’s arguments, see pages 7-10, filed 6 September, 2022, with respect to claims 1 and 8, and therefore the dependent claims thereof, have been fully considered and are persuasive.  The rejections of claims 1-11, as set forth within the Non-Final Office Action mailed on 7 June, 2022, have been withdrawn. 

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 6 September, 2022. The amendments have been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, and/or otherwise suggest, the claimed invention as characterized by the independent claims 1 and 8, and the dependents thereof, so as to either anticipate or render obvious, absent hindsight reasoning, the present invention. Most notable, and argued by the Applicant, the prior art fails to provide the operation by the controller or method occurs “in response to receiving a heating demand that is below a threshold heating demand”. While, NOBUHIRO provides low load condition operations, it is not particularly provided that such operation occurs in response to the heating demand being noted as being below the threshold heating demand; there is no receipt of the heating demand being lower than the heating demand threshold so as to cause the control or method as required. As such, the prior art fails to either anticipate or render obvious the present invention, and thus, the preponderance of evidence suggests the claimed invention is allowable over the prior art.  

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/9/2022